{¶ 41} I respectfully dissent.
 {¶ 42} The facts of this case are truly unfortunate. There really is no dispute that the acts and/or omissions of the officers involved were contrary to law and that the death of Graves likely could have and, ultimately, should have been avoided. However, reluctantly, I cannot agree that under Ohio law, an exception to the public-duty rule exists for willful, wanton, or reckless conduct by virtue of R.C. 2744.03(A)(6)(b), or by virtue of the existence of such an exception at common law. While the public-duty rule initially arose from the principles of negligence, Sawicki v. OttawaHills (1988), 37 Ohio St. 3d 222, 230, 525 N.E.2d 468, the Supreme Court of Ohio has also noted that when the public-duty rule applies, there is no need to determine whether an officer is entitled to immunity, i.e., whether the officer's conduct was merely negligent or whether his conduct was willful or wanton. See Wallace v. Ohio Dept. of Commerce, Div. of State FireMarshal, 96 Ohio St. 3d 266, 2002-Ohio-4210,773 N.E.2d 1018, ¶ 31, fn. 9.
 {¶ 43} As a result, because the statutes involved herein create duties owed to the public at large, and not to certain individuals, I would find that the public-duty rule applies and the officers cannot be held liable for their allegedly wanton, willful, or reckless conduct absent a duty owed to Graves individually. When no legal duty is owed, there is no actionable tort. See 88 Ohio Jurisprudence 3d., Torts, Section 3. *Page 497